DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2021 has been considered by the Examiner and made of record in the application file.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,147080. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to requesting sidelink resources for V2x or PC5 unicast communications, and is further illustrated below:
17/472894
11,147,080
Claim 1
Claim 1 & Claim 6
1. A method for a network node to allocate a first UE (User Equipment) in RRC_CONNECTED with sidelink resources, comprising: receiving a first RRC (Radio Resource Control) message from the first UE, wherein a presence of a sidelink QoS (Quality of Service) information list in the first RRC message is optional, wherein the first RRC message is used to: request sidelink resources for the first UE to transmit traffic of a V2X (Vehicle- to-Everything) service to a second UE; or request sidelink resources for the first UE to transmit a PC5-S message used to request establishment of a PC5 unicast link with the second UE, wherein the sidelink QoS information list is present in the first RRC message if the first RRC message is used to request sidelink resources for transmitting traffic of the V2X service to the second UE, and wherein the sidelink QoS information list is absent in the first RRC message if the first RRC message is used to request sidelink resources for transmitting the PC5-S message used to request establishment of the PC5 unicast link with the second UE; and transmitting a second RRC message to the first UE to allocate a dedicated sidelink configuration.
1. A method for a first UE (User Equipment) in RRC_CONNECTED to request sidelink resources, comprising: transmitting a first RRC (Radio Resource Control) message to a network node, wherein a presence of a sidelink QoS (Quality of Service) information list in the first RRC message is optional, wherein the first RRC message is used to: request sidelink resources for transmitting traffic of a V2X (Vehicle-to-Everything) service to a second UE; or request sidelink resources for transmitting a PC5-S message used to request establishment of a PC5 unicast link with the second UE, wherein the sidelink QoS information list is present in the first RRC message transmitted to the network node if the first RRC message is used to request sidelink resources for transmitting traffic of the V2X service to the second UE, and wherein the sidelink QoS information list is absent in the first RRC message transmitted to the network node if the first RRC message is used to request sidelink resources for transmitting the PC5-S message used to request establishment of the PC5 unicast link with the second UE.

6. The method of claim 1, further comprising: receiving a second RRC message from the network node to allocate a dedicated sidelink configuration.
Claim 2
Claim 2
 2 The method of claim 1, wherein the PC5-S message is a Direct Communication Request message.
2. The method of claim 1, wherein the PC5-S message is a Direct Communication Request message.
Claim 3
Claim 3
 3. The method of claim 1, wherein the sidelink QoS information list includes an information element indicating a QoS profile of a PC5 QoS flow and an information element indicating a PC5 QoS flow identity of the PC5 QoS flow.
3. The method of claim 1, wherein the sidelink QoS information list includes an information element indicating a QoS profile of a PC5 QoS flow and an information element indicating a PC5 QoS flow identity of the PC5 QoS flow.
Claim 4
Claim 4
4. The method of claim 1, wherein the first RRC message is a Sidelink UE Information message.
 4. The method of claim 1, wherein the first RRC message is a Sidelink UE Information message.
Claim 5
Claim 5
 5. The method of claim 1, wherein the first RRC message includes a destination identity.
5. The method of claim 1, wherein the first RRC message includes at least one of a destination identity, a cast type, or a frequency.
Claim 6
Claim 5
 6. The method of claim 1, wherein the first RRC message includes a cast type.
5. The method of claim 1, wherein the first RRC message includes at least one of a destination identity, a cast type, or a frequency.
Claim 7
Claim 5
7. The method of claim 1, wherein the first RRC message includes a frequency.

5. The method of claim 1, wherein the first RRC message includes at least one of a destination identity, a cast type, or a frequency.
Claim 8
Claim 7
8. The method of claim 1, wherein the second RRC message includes at least one of a PC5 QoS flow to SLRB (Sidelink Radio Bearer) mapping. a resource allocation mode, sidelink resource pool, or a logical channel configuration.
7. The method of claim 6, wherein the second RRC message or the dedicated sidelink configuration includes at least one of a PC5 QoS flow to SLRB (Sidelink Radio Bearer) mapping, a resource allocation mode, sidelink resource pool, or a logical channel configuration.
Claim 9
Claim 7
 9. The method of claim 1, wherein the dedicated sidelink configuration includes at least one of a PC5 QoS flow to SLRB (Sidelink Radio Bearer) mapping, a resource allocation mode, sidelink resource pool, or a logical channel configuration.
7. The method of claim 6, wherein the second RRC message or the dedicated sidelink configuration includes at least one of a PC5 QoS flow to SLRB (Sidelink Radio Bearer) mapping, a resource allocation mode, sidelink resource pool, or a logical channel configuration.
Claim 10
Claim 8
 10. The method of claim 1, wherein the network node is a base station.
8. The method of claim 1, wherein the network node is a base station.
Claim 11
Claim 9 & Claim 14
 11. A network node, comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: receive a first RRC (Radio Resource Control) message from a first UE, wherein a presence of a sidelink QoS (Quality of Service) information list in the first RRC message is optional, wherein the first RRC message is used to: request sidelink resources for the first UE to transmit traffic of a V2X (Vehicle-to-Everything) service to a second UE; or request sidelink resources for the first UE to transmit a PC5-S message used to request establishment of a PC5 unicast link with the second UE, wherein the sidelink QoS information list is present in the first RRC message if the first RRC message is used to request sidelink resources for transmitting traffic of the V2X service to the second UE, and wherein the sidelink QoS information list is absent in the first RRC message if the first RRC message is used to request sidelink resources for transmitting the PC5-S message used to request establishment of the PC5 unicast link with the second UE; and transmit a second RRC message to the first UE to allocate a dedicated sidelink configuration.
9. A first UE (User Equipment), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: transmit a first RRC (Radio Resource Control) message to a network node, wherein a presence of a sidelink QoS (Quality of Service) information list in the first RRC message is optional, wherein the first RRC message is used to: request sidelink resources for transmitting traffic of a V2X (Vehicle-to-Everything) service to a second UE; or request sidelink resources for transmitting a PC5-S message used to request establishment of a PC5 unicast link with the second UE, wherein the sidelink QoS information list is present in the first RRC message transmitted to the network node if the first RRC message is used to request sidelink resources for transmitting traffic of the V2X service to the second UE, and wherein the sidelink QoS information list is absent in the first RRC message transmitted to the network node if the first RRC message is used to request sidelink resources for transmitting the PC5-S message used to request establishment of the PC5 unicast link with the second UE.

14. The first UE of claim 9, further comprising: receiving a second RRC message from the network node to allocate a dedicated sidelink configuration.
Claim 12
Claim 10
 12. The network node of claim 11, wherein the PC5-S message is a Direct Communication Request message.
10. The first UE of claim 9, wherein the PC5-S message is a Direct Communication Request message.
Claim 13
Claim 11
 13. The network node of claim 11, wherein the sidelink QoS information list includes an information element indicating a QoS profile of a PC5 QoS flow and an information element indicating a PC5 QoS flow identity of the PC5 QoS flow.
11. The first UE of claim 9, wherein the sidelink QoS information list includes an information element indicating a QoS profile of a PC5 QoS flow and an information element indicating a PC5 QoS flow identity of the PC5 QoS flow.
Claim 14
Claim 12
14. The network node of claim 11, wherein the first RRC message is a Sidelink UE Information message.
12. The first UE of claim 9, wherein the first RRC message is a Sidelink UE Information message.
Claim 15
Claim 13
15. The network node of claim 11, wherein the first RRC message includes a destination identity.
13. The first UE of claim 9, wherein the first RRC message includes at least one of a destination identity, a cast type, or a frequency.
Claim 16
Claim 13
 16. The network node of claim 11, wherein the first RRC message includes a cast type.
13. The first UE of claim 9, wherein the first RRC message includes at least one of a destination identity, a cast type, or a frequency.
Claim 17
Claim 13
 17. The network node of claim 11, wherein the first RRC message includes a frequency.
13. The first UE of claim 9, wherein the first RRC message includes at least one of a destination identity, a cast type, or a frequency.
Claim 18
Claim 15
18. The network node of claim 11, wherein the second RRC message includes at least one of a PC5 QoS flow to SLRB (Sidelink Radio Bearer) mapping, a resource allocation mode, sidelink resource pool, or a logical channel configuration.
15. The first UE of claim 14, wherein the second RRC message or the dedicated sidelink configuration includes at least one of a PC5 QoS flow to SLRB (Sidelink Radio Bearer) mapping, a resource allocation mode, sidelink resource pool, or a logical channel configuration.
Claim 19
Claim 15
19. The network node of claim 11, wherein the dedicated sidelink configuration includes at least one of a PC5 QoS flow to SLRB (Sidelink Radio Bearer) mapping, a resource allocation mode, sidelink resource pool, or a logical channel configuration.
15. The first UE of claim 14, wherein the second RRC message or the dedicated sidelink configuration includes at least one of a PC5 QoS flow to SLRB (Sidelink Radio Bearer) mapping, a resource allocation mode, sidelink resource pool, or a logical channel configuration.
Claim 20
Claim 16
20. The network node of claim 11, wherein the network node is a base station.
16. The first UE of claim 9, wherein the network node is a base station.


Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to determine that the parent application (11,147,080) is not patentably distinct from the present application, but recites the claimed UE transmitting the RRC message to the network node, while the present application recites the network node receiving the same RRC message from the UE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al. (US 2020/0245113 A1) show and disclose the UE1 and the UE2 may set a unicast session for the direct communication between UEs. If setting the unicast session, the UE1 and the UE2 may exchange a unicast ID and QoS information of the corresponding unicast session; QoS information may include VQI; UE1 may transmit the VQI information to a base station and request to set SLRB configuration via the base station; UE1 may transmit the VQI or the unicast ID to the base station; the base station may configure and transmit the SLRB configuration information to the UE1 for the sidelink unicast requested by the UE1; the base station may transmit sidelink resource allocation information (first mode setting or second mode setting) besides the SLRB configuration information used in the sidelink unicast, reading on the claimed “request sidelink resources for the first UE to transmit a PC5S message used to request establishment of a unicast link with the second UE; and transmitting a second RRC message to the first UE to allocate a dedicated sidelink configuration,” (see paragraphs 136-137).
Lee et al. (US 2020/0314613 A1) show and disclose a method, performed by a first user equipment (UE), of performing unicast communication includes transmitting a direct communication request message, generating a profile for a PC5 unicast link, receiving, from a second UE, a response message based on a result of establishment of the PC5 unicast link; and transmitting, to the second UE; wherein the profile includes at least one of a Layer-2 identifier (ID) of the first UE, an application layer ID of the first UE, a Layer-2 ID of the second UE, an application layer ID of the second UE, PC5 5.sup.th generation (5G) Quality of Service (QoS) Indicator (PQI), or PC5 QoS Flow identifier (PFI) associated with the PQI, reading on the claimed “the first UE to transmit a PC5-S message used to request establishment of a PC5 unicast link with the second UE; wherein the sidelink QoS information list includes an information element indicating a QoS profile of a PC5 QoS flow and an information element indicating a PC5 QoS flow identity of the PC5 QoS flow,” (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641